Title: John Martin Baker to Thomas Jefferson, 31 October 1817
From: Baker, John Martin
To: Jefferson, Thomas


                    
                        Sir,
                        Georgetown,
October 31st 1817.
                    
                    I am Honored with your much Respected Letter of the twelfth instant; myself and all my family, Sir, will ever bear in grateful remembrance your feeling consideration in your goodness and favorable mention of myself, family and Situation to The President of the United States: whom I have had the Honor to call upon, on the fourth day after his late return, His Excellency, was pleased to receive me favorably, and So kind as to say, that He was disposed to Serve me, and directed me to make my application to the Heads of Department, to which he would attend. I have since had the Honor to visit The Honorable The Secretary of State, who was pleased to receive me friendly, and to assure me of his wish to Serve me; I now continue awaiting in the hope to hear some favorable decission in a few days, in Some Situation to afford me the means in the Exercise of my Small abilities, and acquired experience in my Countries Service, to be enabled to give Bread to my family, Eleven in number. To your feeling consideration Sir, I must owe, under Divine Providence, my preservation, and my families Existence. We all unite in Prayers to the Supreme, for your preservation, and continuance of Health and Happiness. With lasting Gratitude,
                    
                        I have the Honor to Be with Great Respect Sir, Your most obedient Humble Servant
                        John Martin Baker.
                    
                